Citation Nr: 9913481	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-22 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected psychiatric disorder, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
right knee disorder, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1940 
to August 1945.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1997 decision of the RO.  

In March 1998, following a November 1997 hearing at the RO, 
the Hearing Officer assigned an increased rating of 50 
percent for service-connected psychiatric disability.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected psychiatric disability 
currently diagnosed as post-traumatic stress disorder (PTSD) 
and recurrent major depression is shown to be manifested by 
moderate impairment in his professional activities and severe 
impairment in his social functioning with a assigned Global 
Assessment of Functioning score of 50 and more nearly 
approximates the rating criteria of occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships; total 
occupational and social impairment due to service-connected 
psychiatric disability is not demonstrated.  

3.  The veteran's service-connected right knee disability is 
manifested by medial joint line tenderness and demonstrated 
knee motion from -10 degrees of hyperextension to 110 degrees 
of flexion; neither recurrent subluxation, lateral 
instability or effusion nor functional loss due to pain 
comparable to ankylosis or by flexion limited to 45 degrees 
or extension limited to 10 degrees is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected psychiatric disorder have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130 including Diagnostic Codes 
9411, 9434 (1998).  

2.  The criteria for the assignment of an increased rating 
higher than 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a including Diagnostic Codes 5256, 5257, 
5258, 5260, 5261, 4.118 including Diagnostic Codes 7803, 
7804, 7805 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that, on discharge 
examination in August 1945, the veteran was reported to have 
a healed scar on the right knee.

In March 1981, a VA outpatient treatment record reported that 
the veteran had medial joint line tenderness of the right 
knee.  The scar on the right knee was reported to be somewhat 
superior to the area of pain.  The examiner reported that he 
felt that the veteran had a tear of the medial meniscus to 
the right knee in lieu of his history of buckling and giving 
way of the knee and occasional swelling accompanied with 
this.

In April 1981, a VA arthrogram of the right knee revealed 
that the veteran was status post medial meniscectomy.  There 
was reported to be no tear involving a remnant of the medial 
meniscus or the lateral meniscus.

In February 1996, a radiology report of the knees revealed 
mild degenerative changes of both knees, no gross effusion of 
the right knee and no evidence of fracture.

Received in February 1997 were VA outpatient treatment 
records, reflecting treatment from October 1994 to February 
1997.  In August 1996, the veteran was reported to have a 
history of PTSD and major depression and was reported to 
complain of difficulty sleeping.  In December 1996, the 
veteran was reported to have nightmares, depressed mood and 
an edgy affect.

During a hearing at the RO in November 1997, the veteran 
indicated that he had right knee pain on a daily basis.  He 
reported that he took Motrin for the pain.  He also reported 
that he took medication for his psychiatric disability.

On a December 1997 VA mental disorders examination, the 
veteran was reported to be 74 years old and to have retired 
when he was 68.  He indicated that he had been specializing 
in inspecting sewage disposal and environmental engineering.  
He reported that he retired because of memory problems.  He 
reported that he had been in treatment for depression since 
1952 and that, since he came out of the military, he had been 
anxious, easily startled by loud noises and had had 
nightmares relating to his experiences in World War II.  He 
indicated that he had nightmares every night and that he 
would only get three to five hours of sleep that was broken 
up by the nightmares.  He reported that he had no patience 
with situations at home or in his relationships with others 
and that he would get angry very easily.  He indicated that 
he had occasionally had suicidal ideas, although he had never 
tried to kill himself.

The veteran reported that he had witnessed the death of many 
soldiers during World War II in addition to many mutilated 
bodies.  He indicated that his worst memory was when he saw a 
soldier burn to death in his jeep after it had been hit by a 
shell.  He reported that he was with one of the first groups 
to go into one of the concentration camps at Nordhausen and 
that he had seen many starving people there.

An examination revealed that the veteran was casually groomed 
and had a somewhat depressed mood.  He was reported to be 
emotional and anxious when talking about the war.  His affect 
was reported to be appropriate, he did not have thought 
disorder and he denied suicidal or homicidal ideas, delusions 
or hallucinations.  He was reported to have good long-term 
and short-term memory and no evidence of cognitive 
impairment.  The veteran was diagnosed with recurrent major 
depression and PTSD with Global Assessment of Functioning 
(GAF) score of 50.  

The examiner assessed that the veteran had had several 
episodes of depressed mood with neuropathic symptoms in the 
past, but that he did not currently have episodes of major 
depression.  The veteran was reported, however, to have a 
long-standing history of PTSD with recurrent intrusive 
thoughts, flashbacks and nightmares about traumatic war 
events that caused very severe anxiety.  He was reported to 
have avoidance of stimuli and very significant startle 
response.  He was reported to have had a moderate impairment 
in his professional activities secondary to PTSD and 
depression.  He was reported to have a severe impairment in 
his social functioning secondary to his symptoms.  He was 
reported to be quite isolated and to have only maintained 
relationships with this family and not to have any close 
friends, which was noted to have related to his startle 
response and avoidance.  The veteran was reported to have 
severe psychological consequences of his symptoms, very poor 
sleep and anxiety on a daily basis.

On a VA joints examination in February 1998, the veteran was 
reported to have first injured his knee in a truck accident 
in service and to have had surgery on it in 1943.  He was 
reported to have had an arthrogram in May 1981 which revealed 
that his right knee was status post medial meniscectomy.  A 
February 1990 arthrogram was reported to reveal evidence of a 
popliteal cyst and probable status post medial meniscectomy.  
The veteran indicated that he had daily knee pain with 
discomfort becoming worse with prolonged weight bearing.  He 
indicated that he had intermittent swelling and soreness 
along the medial aspect of the joint line.  The veteran was 
reported to have mild gait antalgia and to use a cane that 
favored the left leg.  He was reported to show no evidence of 
effusion.  Flexion of the right leg was reported to be 
slightly limited to 110 degrees with normal hyperextension to 
minus 10 degrees.  There was reported to be no evidence of 
medial or lateral ligament laxity and fairly marked medial 
joint line tenderness.  The patella was reported to have 
normal tracking without pain and there was very mild valgus 
deformity of the right knee.  The impression was that the 
veteran clearly suffered from osteoarthritis of the right 
knee, which was reported to have been likely prematurely 
accelerated by undergoing a medial meniscectomy after his 
service-connected injury in 1943.


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits for service-connected psychiatric 
disability and right knee disability are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


A.  Psychiatric Disability

The general rating formula for mental disorders is as 
follows:  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Codes 
9411, 9434 (1998)  

On VA examination in December 1997, the veteran was diagnosed 
with recurrent major depression and PTSD.  He was reported 
not to currently have episodes of major depression, but to 
have a long-standing history of PTSD with recurrent intrusive 
thoughts, flashbacks and nightmares about traumatic war 
events that caused very severe anxiety.  The veteran 
indicated that he had nightmares every night relating to 
World War II and that he would only get three to five hours 
of broken sleep per night due to the nightmares.  He was 
reported to have avoidance of stimuli and very significant 
startle response and to have a moderate impairment in his 
professional activities secondary to PTSD and depression.  

The veteran also indicated that he had no patience with 
situations at home or in his relationships with others and 
that he would get angry easily.  The veteran was reported to 
have a severe impairment in his social functioning secondary 
to his psychiatric symptoms and was reported to be quite 
isolated and to have maintained relationships with only his 
family.  He was reported not to have any close friends, which 
was noted to be related to his startle response and 
avoidance, and to have a GAF score of 50.  

Because the veteran has been shown to have an easy startle 
response to loud noises and nightmares that affects his 
ability to function appropriately and effectively, in 
addition to moderate impairment in his professional 
activities and severe impairment in his social functioning, 
including his inability to establish and maintain effective 
relationships, the Board finds that his degree of impairment 
is shown to more nearly approximate the criteria for a 70 
percent rating pursuant to 38 C.F.R. § 4.130 including 
Diagnostic Codes 9411, 9434 (1998).  

However, the veteran was reported to be casually groomed and 
to have appropriate affect with no thought disorder, 
delusions or hallucinations.  While the veteran has reported 
that he had occasionally had suicidal ideas in the past, he 
denied any current suicidal or homicidal ideas.  He was also 
reported to have good long-term and short-term memory with no 
evidence of cognitive impairment.  The medical evidence does 
not demonstrate that the veteran is experiencing total 
occupational and social impairment.  Consequently, a rating 
higher than 70 percent is not assignable under the applicable 
rating provisions.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered to the extent indicated, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


B.  Right Knee Disability

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a 
including Diagnostic Code 5256 (1998).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, is assigned a 10 percent 
evaluation.  Impairment of the knee, with recurrent 
subluxation or lateral instability which is moderate, is 
assigned a 20 percent evaluation.  Impairment of the knee, 
with recurrent subluxation or lateral instability which is 
severe, is assigned a 30 percent evaluation.  38 C.F.R. § 
4.71a including Diagnostic Code 5257 (1998).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a including Diagnostic 
Code 5258 (1998).  

Removal of semilunar cartilage which is symptomatic warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a including 
Diagnostic Code 5259 (1998).  

Leg limitation, with flexion limited to 15 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with flexion 
limited to 30 degrees, will be assigned a 20 percent rating.  
Leg limitation, with flexion limited to 45 degrees, will be 
assigned a 10 percent rating.  Leg limitation, with flexion 
limited to 60 degrees, will be assigned a noncompensable 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5260 
(1998).  

Leg limitation, with extension limited to 45 degrees, will be 
assigned a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, will be assigned a 40 percent rating.  
Leg limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with extension 
limited to 15 degrees, will be assigned a 20 percent rating.  
Leg limitation, with extension limited to 10 degrees will be 
assigned a 10 percent rating.  Leg limitation, with extension 
limited to 5 degrees, will be assigned a noncompensable 
evaluation.  38 C.F.R. § 4.71a including Diagnostic Code 5261 
(1998).  

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803 
(1998), a 10 percent rating is warranted for superficial, 
poorly nourished scars with repeated ulceration; under 
38 C.F.R. § 4.118 including Diagnostic Code 7804 (1998) a 10 
percent rating is warranted for superficial scars which are 
tender and painful on objective demonstration; and under 
38 C.F.R. § 4.118 including Diagnostic Code 7805 (1998), 
scars may be rated on the limitation of function of the part 
affected.

On VA examination in February 1998, the veteran reported that 
he had daily knee pain with discomfort becoming worse with 
prolonged weight bearing.  He indicated that he had 
intermittent swelling and soreness along the medial aspect of 
the joint line.  He was reported to have had an arthrogram in 
May 1981 which revealed that his right knee was status post 
medial meniscectomy.  An examination revealed flexion of the 
leg to be slightly limited to 110 degrees with normal 
hyperextension to minus 10 degrees.  There was reported to be 
no evidence of medial or lateral ligament laxity and fairly 
marked medial joint line tenderness.  The patella was 
reported to have normal tracking without pain and there was a 
very mild valgus deformity of the right knee.  The impression 
was that the veteran had osteoarthritis of the right knee.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5003 
(1998), degenerative arthritis is rated on the basis of 
limitation of motion for the specified joint.  Because the 
veteran was reported to have flexion limited to 110 degrees 
and to have normal hyperextension to minus 10 degrees, the 
veteran is not entitled to an increased rating pursuant to 
38 C.F.R. § 4.71a including Diagnostic Codes 5260 and 5261 
(1998).  

The Board recognizes that the veteran has been reported to 
have fairly marked medial joint line tenderness of the right 
knee.  However, there is no medical evidence suggesting that 
there is functional loss or weakness due to pain in the right 
knee that is so severe as to be comparable to ankylosis, 
flexion limited to 45 degrees or limitation of extension to 
10 degrees to warrant an increased rating pursuant to 38 
C.F.R. §§ 4.40, 4.45 (1998).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

In addition, the February 1998 VA examination revealed that 
there was no evidence of medial or lateral ligament laxity.  
Because there is no medical evidence demonstrating recurrent 
subluxation, lateral instability or effusion of the right 
knee, a separate rating is not warranted under 38 C.F.R. 
§ 4.71a including Diagnostic Code 5257 or 5258 (1998).  See 
VAOPGCPREC 23-97 (1997).  

There is also no complaint or medical evidence of record 
demonstrating that the veteran has a poorly nourished scar of 
the right knee with repeated ulceration or one that is tender 
and painful on objective demonstration.  A separate rating 
under 38 C.F.R. § 4.71a including Diagnostic Code 7803 or 
7804 (1998) is therefore not warranted.  

Consequently, the Board finds that the preponderance of the 
evidence does not support the assignment of a rating higher 
than 10 percent for the service-connected right knee 
disability.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for increase.  



ORDER

A 70 percent rating for the service-connected psychiatric 
disorder is granted, subject to the regulations governing the 
payment of VA disability benefits.  

An increased rating for the service-connected right knee 
disability is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

